Citation Nr: 9934584	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-35 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran served in the United States Army from March 1951 
to March 1953.  




This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision from the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for a back 
condition.


FINDING OF FACT 

The claim of entitlement to service connection for a back 
disability is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served in the United States Army from March 1951 
to March 1953.  The entrance examination report indicates 
that the veteran had no abnormalities at the time of entry 
into service.  

The service medical records do not include a diagnosis of a 
chronic back disability.  The service medical records show 
that in April 1952 the veteran sustained a contusion on the 
right side.  A report dated April 25, 1952 indicates that the 
veteran sustained the contusion when he slipped and fell 
while getting in or out of a truck, and as a result, hurt his 
side on the truck body.  In a report dated April 29, 1952, it 
is reported that the veteran sustained the contusion while 
helping unload lumber and was struck in the right flank.  The 
evidence shows that the veteran was admitted to surgical 
service for examination and evaluation of a traumatic 
hematoma.  Physical examination disclosed a large hematoma 
between the tip of the tenth rib and the iliac crest.  There 
was no muscle spasm.  The diagnosis was right side contusion 
and the examiner reported that the physical examination and 
laboratory work was unremarkable.  The final summary report, 
dated April 29, 1952, states that the veteran "is now 
symptom free and is being returned to full duty."  A 
reviewing physician opined that the injury would not likely 
result in a future disability.  The remaining service medical 
records show no further complaints of or treatment for the 
contusion.  

The separation examination, dated March 1953, indicates that 
there were no significant defects or diagnoses.  Physical 
examination showed that the veteran's musculoskeletal system 
was normal and no complaint of back pain was noted.  

The VA outpatient records indicate that the veteran was 
treated for low back pain in July 1953.  The medical report 
indicates that the veteran stated that he began experiencing 
back pain after separation, due to heavy lifting at work.  
The impression was chronic lumbosacral strain.  

The private medical records indicate that in November 1973 
the veteran injured his back carrying a box of liquor.  In 
December 1973, the treating physician diagnosed the veteran 
with acute lumbosacral strain.  

In January 1980 the veteran sustained an injury to the lower 
back when he stumbled over a case of liquor.  The treating 
physician reported that a disability from the injury was not 
anticipated.  

The veteran sustained an injury to his right upper back as a 
result of lifting plywood in October 1980.  In November 1980 
the treating physician diagnosed the veteran with 
scapulocostal syndrome.


The evidence shows that the veteran was involved in an 
automobile accident in December 1985.  During a follow-up 
evaluation the veteran reported continued pain associated 
with heavy lifting at work.

In August 1991 the veteran underwent an x-ray examination of 
the lumbosacral spine.  The impression was degenerative 
changes in the lumbar spine without evidence of an acute 
fracture. 

The medical records show that the veteran sustained a strain 
to his left upper back while lifting cases of liquor in May 
1992.  The assessment was a tender left trapezius.  Following 
physical therapy, the veteran was determined to be 
asymptomatic and discharged with no disability.  

The veteran was involved in an auto accident on May 20, 1992.  
The medical records show that he was treated for a left 
trapezius muscle strain.  No permanent disability was 
anticipated.  

In a report dated June 6, 1995, the veteran was diagnosed 
with:  1) osteopenia; 
2) straightening of the lumbar spine with loss of normal 
lumbar lordosis; 
3) degenerative disc disease and degenerative arthritis in 
the lower lumbar spine; and 4) arteriosclerosis of the 
abdominal aorta and iliac vessels.  Physical therapy was 
recommended for several weeks.  A physical therapy update 
report, dated July 1995, states that the veteran was free of 
low back pain and he was discharged from therapy.

A neurological report, dated September 1996, indicates that 
the veteran had some degree of spinal canal stenosis and a 
posterior central disc protrusion.  The impression was a 
long-standing history of back problems with a recent 
localization of the pain in his right sacroiliac and gluteal 
area and variable degree of radiation into his right lower 
extremity.



Pertinent Criteria

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the U.S. Court of Appeals for Veterans 
Claims (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."  For a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).  If a claim is not well grounded, 
the application for service connection must fail, and there 
is no further duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, is service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a back 
disability must be denied as not well grounded.  

The Board finds that the veteran has failed to establish a 
nexus between in-service incurrence of a contusion to the 
right side and the current diagnoses of straightening of the 
lumbar spine with loss of normal lumbar lordosis; 
degenerative disc disease and degenerative arthritis in the 
lower lumbar spine; and, spinal canal stenosis and a 
posterior central disc protrusion.  While the service medical 
records establish that the veteran sustained a contusion, the 
examining physicians did not diagnose a chronic back disorder 
at that time.  In fact, the examining physician reported that 
the physical examination and laboratory work was 
unremarkable, and the final summary report, dated April 29, 
1952, states that the veteran "is now symptom free and is 
being returned to full duty."  Moreover, a reviewing 
physician opined that the injury would not likely result in a 
future disability.  Finally, physical examination at 
separation in March 1953 showed that the veteran's 
musculoskeletal system was normal at that time.  




The post-service medical records show that the veteran 
sustained a multitude of post-service back injuries during 
work-related activities and automobile accidents.  
Consequently, the determinant issue in this case is whether 
the veteran's current low back disabilities are attributable 
to the 1952 right-sided contusion or any of the numerous 
post-service back injuries.  This is a question of medical 
etiology; therefore, competent medical evidence is required 
to well ground the claim.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).  

The veteran has not provided or identified competent medical 
evidence of a nexus between the in-service injury and his 
current disability.  The only evidence relating the current 
back disability to the in-service contusion consists of 
statements from the veteran.  The evidence does not establish 
that the veteran possesses a recognized degree of medical 
knowledge; therefore, his own opinions as to medical 
diagnoses and/or causation are not competent.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Absent evidence of a link between the in-service 
injury and the current disability, the claim is not well 
grounded.  

The Board acknowledges that the veteran alleges continuity of 
symptomatology.  However, no evidence of a nexus between his 
current disability and his in-service injury was provided.  
Consequently, continuity of symptomatology will not well 
ground this claim.

As the veteran's claim for service connection for a back 
disability is not well grounded, the doctrine of reasonable 
doubt has no application to this case.  





The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1999).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); Mcknight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Entitlement to service connection for a back disability is 
denied.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

